DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed October 28, 2022. 
Claims 1, 6, 10 and 15 have been amended.  
Claims 1-18 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments change the scope of the claims and therefore enable a new grounds of rejection to disclose the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 10, 11,1 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, International Patent Application Publication No. WO 2021204835 A1 (hereinafter Wang, supported by U.S. Provisional Application No. 63/007393) in view of Ozturk et al, U.S. Patent Application Publication No. 20210176681 A1 (hereinafter Ozturk, supported by U.S. Provisional Application No. 62/945021).

Regarding Claim 1, Wang discloses a method performed by a terminal in a communication system (e.g., FIG. 9, LBT recovery procedure; FIG. 10, procedure for handover; FIG. 13, exemplary method (e.g., procedure) performed by a user equipment (UE, e.g., wireless device, IoT device, etc.), according to various exemplary embodiments of the present disclosure), the method comprising: 
receiving, from a first base station, a first message including first information used for detection of consistent uplink listen before talk (LBT) failures for the first base station (UE may be configured with several BWPs. The UE maintains timer and a counter for each configured BWP. Whenever the UE switches to a different active BWP, the UE uses the timer and the counter in the new active BWP for detection of UL LBT failures (e.g., page 21, lines 17-20).  If a UE experiences LBT problems in its current active BWP, it is beneficial for the UE to switch to another BWP prior to triggering a RLF (e.g., page 21, lines 26-27)); 
receiving, from the first base station, a second message for a handover to a second base station, the second message including second information for a reconfiguration with sync (e.g., FIG. 10; page 23, lines 25-29: The RRCReconfiguration message transmitted to the UE in Figure 10 operation 3 contains the configuration of the target cell, including RA configurations and the LBT- FailureRecoveryConfig parameter discussed above. To be able to complete operation 4 above, the UE will perform a RA procedure to the target call (also needed to acquire UL synchronization) in order to receive an UL grant to transmit the RRCReconfigurationComplete message);
detecting the consistent uplink LBT failures for the first base station based on the first information while performing a procedure associated with the handover (e.g., page 26, lines 22-23: UE can apply UL LBT failure recovery during the handover to the target cell).
Wang discloses an indication of the consistent uplink LBT failures for the first base station is identified based on the first information while performing a procedure associated with the handover, and indicating consistent uplink LBT failures for the first base station based on the first information while a procedure associated with the handover is performed (If the UE has detected LBT problems for all configured BWPs with RA configured, the UE may declare an RLF for the cell and trigger RRC connection reestablishment. In case an RLF event is triggered, the UE would follow the existing RRC connection reestablishment procedure to recover from the failure (e.g., page 21, lines 33-34; page 22, lines 1-2).  As part of RRC re-establishment procedure, can perform handover method (e.g., FIG. 10, page 23, lines 1-12), where in a particular operation, the UE moves the RRC connection to the target gNB and replies with the RRCReconfigurationComplete message (e.g., page 23, lines 9-11).
Wang discloses configuring at least one dual active protocol stack (DAPS) bearer, i.e., receiving, from the first base station, a second message for a handover to a second base station, the second message including third information configuring at least one dual active protocol stack (DAPS) bearer (e.g., FIG. 12, p 26, lines 1-7: Figure 12 shows an exemplary UE user-plane protocol stack for eMBB, the Dual Active Protocol Stack (DAPS)).
Wang discloses that data radio bearers (DRB) are used for communications between a UE and a eNB (i.e., a cell) (e.g., Page 3, line 12), which implies that no longer communicating with a eNB would suspend communication on the DRBs.
Wang does not expressly disclose detecting the consistent uplink LBT failures for the first base station based on the first information while performing a procedure associated with the handover, and based on the third information and the detection, suspending data communication of all data radio bearers (DRBs) associated with the first base station.
Ozturk discloses receiving, from the first base station, a second message for a handover to a second base station, the second message including third information configuring at least one dual active protocol stack (DAPS) bearer (e.g., ¶ [0008], performing LBT during the handover includes performing LBT on a channel of the target cell, based on receiving a handover command message; ¶ [0010], handover is a dual active protocol stack (DAPS) handover from the source cell to the target cell), detecting the consistent uplink LBT failures for the first base station based on the first information while performing a procedure associated with the handover (e.g., ¶ [0011], [based on detecting one or more LBT failures on the channel, stopping handover and attempting handover to the other target cell; ¶ [0062], a UE may perform LBT during handover, such as during a DAPS handover or a conditional handover. During the handover, the UE may have a source connection with a source cell, [and] may establish a target connection with a target cell (for example, a target base station) before releasing the source connection with the source cell [i.e., releasing the associated DRBs]), and based on the third information (e.g., ¶ [0010] [0062], information for DAPS handover) and the detection (e.g., ¶ [011] [0062], LBT failure detection), suspending data communication of all data radio bearers (DRBs) associated with the first base station (e.g., ¶ [0062], release the connection after handover [i.e., release the associated DRBs]).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of detecting LBT failures and a message for reconfiguration with sync and DAPS handover, as disclosed by Wang, with the disclosure of detecting the consistent uplink LBT failures while performing a procedure associated with the handover, and based on the DAPS information and LBT detection, suspending data communication with the source station, as disclosed by Ozturk. The motivation to combine would have been to support techniques for mobility enhancements (Ozturk: e.g., ¶ [0002]).

Regarding Claim 2, Wang in view of Ozturk discloses all the limitations of the method of claim 1.
Wang discloses further comprising releasing a connection with the first base station (As part of inter-node handover of a UE between two LTE eNBs, i.e., a source eNB and a target eNB (e.g., FIG. 11, page 24, lines 9-10), the source link is released (e.g., page 25, line 11)).

Regarding Claim 6, Wang in view of Ozturk discloses a method performed by a first base station in a communication system (e.g., FIG. 14, exemplary method (e.g., procedure) performed by a network node (e.g., base station, eNB, gNB, ng-eNB, etc., or component thereof), according to various exemplary embodiments of the present disclosure), the method comprising information transmitted by the first base station to the terminal, and actions required to be taken by the terminal in response. The operations of the first base station and the terminal in claim 12 are functionally similar to those performed by the first base station and terminal in the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 12.

Regarding Claim 7, Wang in view of Ozturk discloses all the limitations of the method of claim 6.
Wang discloses wherein a connection with the terminal is released (As part of inter-node handover of a UE between two LTE eNBs, i.e., a source eNB and a target eNB (e.g., FIG. 11, page 24, lines 9-10), the source link is released (e.g., page 25, line 11)).

Regarding Claim 10, Wang in view of Ozturk discloses a terminal in a communication system (Wang: e.g., FIG. 15, UE 1500), the terminal comprising: a transceiver (Wang: e.g., FIG. 15, transceiver 1540); and a controller coupled with the transceiver (Wang: e.g., FIG. 15, processor 1510, control interface 1560) and configured to perform operations that are functionally similar to those performed by the terminal in the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied top claim 10.   

Regarding Claim 11, Wang in view of Ozturk discloses all the limitations of the terminal of claim 10.
The functional limitations of Claim 11 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 11.

Regarding Claim 15, Wang in view of Ozturk discloses a first base station in a communication system (Wang: e.g., FIG. 16, network node 1600), the first base station comprising: a transceiver (Wang: e.g., FIG. 16, radio network interface 1640, O&M interface 1660); and a controller coupled with the transceiver (Wang: e.g., FIG. 16, processor 1610) and configured to perform operations that are functionally similar to those performed by the first base station in the method of claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied top claim 15.   

Regarding Claim 16, Wang in view of Ozturk discloses all the limitations of the terminal of claim 15.
The functional limitations of Claim 16 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 16.




Allowable Subject Matter
Claims 3-5, 8-9, 12-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, dependent from claim 1, Claim 8, dependent from claim 6, Claim 12, dependent from claim 10, and Claim 17, dependent from claim 15, the prior art of record fails to disclose individually or in combination or render obvious the limitations wherein the second information for the reconfiguration with sync includes an identifier of the terminal to be used in the second base station and length information on a timer used for the handover.
Prior art of record discloses an indication of the consistent uplink LBT failures for the first base station identified based on first information while performing a procedure associated with handover, and indicating uplink LBT failures for the first base station based on the first information while a procedure associated with the handover is performed, as well as configuring at least one DAPS bearer, a may be seen in Wang (e.g., page 26, lines 22-23; FIG. 12, p 26, lines 1-7) and Ozturk (e.g.,¶ [0010] [0062]), as well as wherein at least one DRB from the all DRBs associated with the first base station is configured as the at least one DAPS bearer based on the third information, as may be seen in Ozturk (e.g., ¶ [0010] [0062]).  Prior art of record also discloses wherein the first message and the second message are received via a radio resource control (RRC) signaling, as may be seen in Ozturk (e.g., ¶ [0013] [0106]).
Claims 4-5, dependent form claim 3, Claim 9, dependent from claim 8, Claims 13-14, dependent from claim 12, and Claim 18, dependent from claim 17, are also objected to. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471       


/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471